Citation Nr: 1707812	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  05-39 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1976 to July 1981. 

This case comes before the Board of Veterans' Appeals (the Board) from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to a TDIU.  The Veteran disagreed, and this matter is properly before the Board for adjudication.

This issue has previously been before the Board in June 2008, December 2010, March 2012, and March 2015.  The December 2010 Board decision denied entitlement to a TDIU on a schedular basis but remanded the claim for more development regarding entitlement to a TDIU on an extra-schedular basis.  

In March 2012, the issue returned to the Board, and the Board denied the claim.  The Veteran appealed the Board's denial of extra-schedular TDIU to the United States Court of Appeals for Veterans Claims (the Court).  In December 2012, the Veteran's representative and the Secretary of VA filed a Joint Motion for Remand (JMR).  An order of the Court dated the same month granted the motion, vacated the Board's March 2012 denial, and remanded the issue to the Board. 

In March 2015, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) to obtain additional development and to refer the claim for extra-schedular consideration for a TDIU. 

In December 2016, the AOJ issued a SSOC, and the issue has returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is currently incarcerated in connection with a felony conviction. 

2. VA's error in not obtaining a VA examination was harmless error because the Veteran's claim must be denied as a matter of law. 


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

In March 2015, the Board remanded the Veteran's claim to obtain a VA examination and to refer the claim for extra-schedular consideration of a TDIU.  In general, remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with Board remand directives and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1999).  Stegall requires substantial rather than strict compliance with Board remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008);  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Stegall does not require compliance with Board remand directives when non-compliance does not result in prejudicial error.  Stegall, 11 Vet. App. at 271.  

The Veteran's representative argued in an appellate brief that there had not been compliance with the remand because VA did not submit the case for extra-schedular consideration.  This is a factually incorrect statement.  The record indicates that the Veteran's case was referred for extra-schedular consideration in September 2016.  An administrative decision regarding the Veteran's entitlement to an extra-schedular TDIU was issued in October 2016 by the Director of Compensation Service.  Therefore, the AOJ substantially complied with this part of the remand. 

With regard to obtaining a VA examination, the Veteran was scheduled for an examination at the Orlando VAMC in August 2015 and failed to report.  The Veteran's failure to report was due to being incarcerated.  The AOJ did not comply with the procedure outlined in the VA Adjudication Procedure Manual for scheduling examinations of incarcerated veterans.  See M21-1, Part III.iv.3.A.9.d.  

Here, the error in not following the procedure for scheduling the incarcerated Veteran for an examination was not prejudicial.  As set forth below, the Veteran claim for entitlement to an extra-schedular TDIU has been denied as a matter of law.  Thus an examination would serve no purpose as the Board cannot, as a matter of law, grant the Veteran's claim.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) (noting that where the facts of the case cannot result in any other disposition, a case should not be remanded for development as the error is nonprejudicial).  

As the error in obtaining a VA examination was nonprejudicial, there has been substantial compliance with the Board's remand directives.  See Stegall, 11 Vet. App. at 271.

Duties to Notify and Assist, 

VA has conducted all appropriate development of relevant evidence on the issue before the Board.  Given that the Veteran's claim has been denied as a matter of law, as set forth below, any deficiency in VA's development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143   (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  Accordingly, the Board will proceed to a decision as to the issue on appeal.

Entitlement to an Extra-Schedular TDIU

As established in the December 2010 Board decision, the Veteran does not meet the schedular criteria for entitlement to a TDIU as found in 38 C.F.R. § 4.16 (a) (2016).  That is, the Veteran's service-connected disabilities, do not include one such disability ratable at 60 percent or more, or two or more such disabilities with a combined rating of 70 percent or more with one being ratable at 40 percent or more.  Id.  Nevertheless, it is VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings. 38 C.F.R. § 4.16 (b) (2016).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340 , 3.341, 4.16.  VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board acknowledges the Veteran's claim for TDIU; however, the claims folder reflects that the Veteran is currently incarcerated in connection with a felony conviction. (See October 2016 "Prison/Convict Information" from the Florida Department of Corrections).  

Under 38 C.F.R. § 3.341 (b), a rating for TDIU which would first become effective while a Veteran is incarcerated in a Federal, State or local penal institution for conviction of a felony, shall not be assigned during such period of incarceration. See 38 U.S.C.A. § 5313 (c) (West 2014) (emphasis added).  This phrase has been interpreted to prohibit adjudication of TDIU if that TDIU rating would begin during a period in which a Veteran is incarcerated for conviction of a felony.  See VAOPGCPREC 13-97 (Apr. 7, 1997).  Accordingly, entitlement to TDIU must be denied as a matter of law if the TDIU rating would commence during such a period of incarceration.  

As the Veteran is currently incarcerated in a State prison for a felony offence, the Veteran's claim for entitlement to an extra-schedular TDIU is not warranted as a matter of law.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


